        Case 5:19-cv-01420-DJS Document 15 Filed 08/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

MARIELI D., o/b/o S.Y.C.S.,

                                 Plaintiff,
                                                                5:19-CV-1420
             v.                                                     (DJS)

ANDREW M. SAUL, Comm’r of Soc. Sec.,

                                 Defendant.


APPEARANCES:                                   OF COUNSEL:

OLINSKY LAW GROUP                              HOWARD OLINSKY, ESQ.
Attorney for Plaintiff
250 South Clinton Street
Ste 210
Syracuse, New York 13202

SOCIAL SECURITY ADMINISTRATION                 LISA SMOLLER, ESQ.
Attorney for Defendant
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, Massachusetts 02203

DANIEL J. STEWART
United States Magistrate Judge

                                       ORDER

      The Complaint in this action was filed November 18, 2019. Dkt. No. 1. The

parties then stipulated to remand the matter to the Social Security Administration for

further proceedings. Dkt. No. 11. Plaintiff has now filed a Motion for Attorneys’ Fees

under the Equal Access to Justice Act. Dkt. No. 13. The Motion seeks that the fee award

be paid directly to counsel. Id. Defendant does not oppose the Motion. Dkt. No. 14.


                                         -1-
         Case 5:19-cv-01420-DJS Document 15 Filed 08/13/20 Page 2 of 2




       Based on the foregoing, Plaintiff is awarded attorneys’ fees under the Equal Access

to Justice Act (EAJA) (28 U.S.C. § 2412, et seq.) in the amount of $4,286.70. It is further

ordered that payment will be made directly to Plaintiff’s attorney pursuant to the agreed

upon assignment from Plaintiff. See Dkt. No. 13.

       IT IS SO ORDERED.

Dated: August 13, 2020
       Albany, New York




                                           -2-
